DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “The hydraulic-expansion chuck of claim 11, wherein the plurality of expansion lugs are arranged at least partially movably on the holding contour and are displaceable against the workpiece when the workpiece is clamped.” in claim 19.must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (It is noted in Paragraph 23 and 31 of the Specification filed 10/02/2020, it describes “a large number of cylindrical shaped holding elements 10 are arranged partially movable at the holding contour 6 and are intended to be partially displaced against the workpiece 2 when clamping the workpiece 2.” Fig. 3 also shows the cylindrical holding elements 10. However, these cylindrical shaped holding elements (10) appear to be different than the expansion lug (6) recited in claim 1 and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites ““The hydraulic-expansion chuck of claim 11, wherein the plurality of expansion lugs are arranged at least partially movably on the holding contour and are displaceable against the workpiece when the workpiece is clamped.” However, as described in the drawing Section above, the originally filed drawing does not disclose this feature. It is noted claim 19 depends on claim 1. Claim 1 already recites “a holding contour comprising a plurality of expansion lugs disposed on the inner extends into a respective lug of the plurality of expansion lugs …” Therefore, it is unclear of its exact meaning in the claim.  For the purpose of examination, the examiner has interpreted “displaceable” to mean “elastically deformable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE102013100476 A1 (hereinafter DE ‘476) and further in view of Teusch et al. (US 2019/0001420).
Regarding claim 11, DE ‘476 discloses a hydraulic-expansion chuck (the embodiment of Fig. 14) for clamping a workpiece, comprising: an annular body (60) (Note the chuck in Fig. 14 corresponds to the embodiment shown in Fig. 3 but with pressure applied radially inwards here, Para. 31, translation); an inner circumferential surface (4); an outer circumferential surface (the outer surface of the ring-shaped housing 60). An axis of rotation. A channel (59) is integrated into the annular body for receiving a pressurized hydraulic fluid to clamp the workpiece. The channel comprises an annular peripheral channel section (59) formed radially between the inner circumferential surface and the outer circumferential surface. A holding contour comprises a plurality of expansion lugs (13, the indentation as shown in Fig. 3, but now 
DE ‘476 does not disclose the hydraulic-expansion chuck is manufactured by an additive manufacturing process.
Teusch discloses a hydraulic expanding chuck including a front part 3 and a rear part 4. The complete hydraulic expanding chuck can be produced as 3D-pinrt (an additive manufacturing process) (Fig. 8 and Paras. 3 and 48)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the hydraulic-expansion chuck of DE ‘476 by an additive manufacturing process, as taught by Teusch for producing highly complicated geometries without problems.


    PNG
    media_image1.png
    906
    743
    media_image1.png
    Greyscale


Regarding claim 12, DE ‘476 in view of Teusch teaches the hydraulic-expansion chuck is made of steel but does not disclose it is made of spring steel. (Para. 2, translation, DE ‘476)
However, clamping sleeve made of spring steel is known in the art. For example, see col. 2 lines 17-21) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the hydraulic expansion chuck to be made of spring steel, since it has been held to be within the general skill of a worker in the art to select a known material (spring steel)  on the basis of its suitability for the intended use (desired flexibility) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, DE ‘476 in view of Teusch discloses the holding contour has an approximately undulating or sinusoidal shape when viewed in an axial direction. (Figs. 3 and 14)
Regarding claim 14, DE ‘476 in view of Teusch discloses two end faces, wherein each respective expansion lug extends between the two end faces with a constant lug height. (Fig. 14, also see the annotated drawing above)
Regarding claim 15, DE ‘476 in view of Teusch discloses each one of the plurality of further channel sections is T-shaped in an axial direction. (Fig. 14, also see the annotated drawing above)
Regarding claim 16, DE ‘476 in view of Teusch discloses each one of the plurality of further channel sections is T-shaped as seen in a longitudinal direction of the annular peripheral channel section. (Fig. 14, also see the annotated drawing above)
Regarding claims 17 and 18, DE ‘476 in view of Teusch as set forth in claim 1 above does not disclose “a hydraulic cylinder, wherein: the channel and the plurality of further channel sections are filled with a hydraulic fluid; and the hydraulic cylinder is fluidly connected to the channel and arranged to pressurize the hydraulic fluid.” Further, DE ‘476 in view of Teusch as set forth in claim 1 above, does not disclose, “a ventilation cylinder fluidly connected to the channel for venting the channel.”
Teusch discloses an expansion bushing (13) having two connected annular pressure chambers (13a, 13b), which are connected to a feed line (13d), which are opened to an annular groove (13e), which is supplied with fluid in  the know manner or subjected to fluid pressure via a passage system 10a formed on a basic body side of the expanding bush. (Para. 59, Figs. 15-17, also see annotated drawing below) The known pressure system includes a hydraulic cylinder and a ventilation cylinder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic-expansion chuck of DE ‘476 in view of Teusch to have “a hydraulic cylinder, wherein: the channel and the plurality of further channel sections are filled with a hydraulic fluid; and the hydraulic cylinder is fluidly connected to the channel and arranged to pressurize the hydraulic fluid.”, as taught by the third embodiment (Figs. 15-17) of Teusch, to allow the user to conveniently adjust the fluid pressure in the channel of the chuck to effectively clamp the workpiece.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic-expansion chuck of DE ‘476 in view of Teusch to have a ventilation cylinder fluidly connected to 


    PNG
    media_image2.png
    713
    653
    media_image2.png
    Greyscale


Regarding claim 19, DE ‘476 in view of Teusch discloses the plurality of expansion lugs (13) are arranged at least partially movably on the holding contour and are displaceable (as noted in the 112 (b) section above, the examiner has interpreted the term “displaceable” to mean “elastically deformable”) against the workpiece when the workpiece is clamped.
Claim 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE ‘148 in view of Teusch et al., and further in view of Winnen et al. (US 3,250,542).
Regarding claim 20, DE ‘148 in view of Teusch et al. does not teach a method of operating the hydraulic-expansion chuck of claim 11 comprising: clamping a gear with the hydraulic-expansion chuck; or clamping a component with an external thread with the hydraulic-expansion chuck.
Winner discloses a hydraulic expansion chuck (1) including an annular chamber (8) adapted to be filled with hydrostatic fluid to claim an article A inserted into a sleeve (7). The article can be a gear having a gear portion (24) with a shoulder (25) adapted to abut an end of the sleeve (7). The chuck includes a collar (26) having internal teeth (27) matching those of the article A to be gripped. The article also has an elongated shaft portion (21) in a close fit in a bore (23) of the sleeve. (Fig. 1 and col. 2 lines 8-20 and 47-57)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic chuck of DE ‘476 to have a collar with internal teeth and matching the ones on the article to be gripped, in 
DE ‘148 in view of Teusch, and further in view of Winnen, teaches a method of operating the hydraulic-expansion chuck of claim 11 comprising: clamping a gear with the hydraulic-expansion chuck; or clamping a component with an external thread with the hydraulic-expansion chuck.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHWEN-WEI SU/Examiner, Art Unit 3722